    Case 7:19-cv-00403 Document 22-1 Filed on 12/18/19 in TXSD Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                 §
                                          §
       Plaintiff,                         §
                                          §
v.                                        §     CASE NO.    7:19-CV-403
                                          §
FISHER INDUSTRIES, FISHER SAND            §
AND GRAVEL CO., TGR CONSTRUCTION,         §
INC., AND NEUHAUS & SONS, LLC,            §
                                          §
       Defendants.                        §
_____________________________________________________________________________

           AGREED AMENDED TEMPORARY RESTRAINING ORDER
_____________________________________________________________________________

         Plaintiff United States of America and Defendants Fisher Industries, Fisher Sand and

  Gravel Co., TGR Construction, Inc. (collectively “Fisher Defendants”) and Neuhaus and

  Sons, LLC agree to the entry of this Agreed Amended Temporary Restraining Order.

                                         FINDINGS OF FACT

         1. This Court has jurisdiction over the subject matter of this case and there is good

  cause to believe it will have jurisdiction over Defendants.

         2. Venue lies properly with this Court.

         3. There is good cause to believe that the Fisher Defendants and their subsidiaries have

  engaged in, and are likely to engage in, acts that violate or have violated the requirements of

  the USIBWC pursuant to the 1970 Treaty between the United States and Mexico. (Treaty to

  Resolve Pending Boundary Differences and Maintain the Rio Grande and Colorado River as

  the International Boundary, US – Mex, Nov. 23, 1970, TIAS 7313.).

         4. There is good cause to believe that the United States has a substantial likelihood of

                                           Page 1 of 3
                                Amended Temporary Restraining Order                                 1
  Case 7:19-cv-00403 Document 22-1 Filed on 12/18/19 in TXSD Page 2 of 3



prevailing on the merits of this action.

       5. There is good cause to believe that the United States has suffered and will continue

to suffer immediate and irreparable damage if the temporary restraining order is not granted.

       6. There is good cause to believe that the threatened injury to the United States

substantially outweighs any threatened harm to the Defendants.

       7. There is good cause to believe that granting the temporary restraining order will not

disserve the public interest.

       8. THEREFORE, IT IS ORDERED that Plaintiff United States’ Motion for a

Temporary Restraining Order and Preliminary Injunction is hereby GRANTED and

AMENDED as follows. Pending a preliminary injunction hearing, the Fisher Defendants (and

any entity acting on their behalves who receive actual notice of this Order) are hereby

immediately restrained and enjoined as follows:

      (a) Constructing a bollard structure, wall or similar structure, pouring concrete or any
          other permanent structure within the floodplain within the floodplain of the Rio
          Grande River on land described as an 807.73 gross acre tract of land out of the WEST
          ADDITION TO SHARYLAND SUBDIVISION, Lots 9-1, 9-2, and Parts of Lots 9-
          3, 9-4 and Parts of Lots 10-1, 10-2, and 10-3 and Part of Porcion 53 and 54, Hidalgo
          County, Texas, as per map or plat thereof recorded in Volume 1, Page 56, Map
          Records, Hidalgo County, Texas as described in the Special Warranty Deed filed as
          Document No. 2752394, Official Records of Hidalgo County, Texas (See Exhibit 1 to
          the United States’ Motion Docket No. 5) until such time as WBTW and Fisher
          Industries comply with the requirements of the USIBWC pursuant to the 1970 Treaty
          between the United States and Mexico. (Treaty to Resolve Pending Boundary
          Differences and Maintain the Rio Grande and Colorado River as the International
          Boundary, US – Mex, Nov. 23, 1970, TIAS 7313.);

      (b) Shaving, grading or cutting of the bank of the Rio Grande River along the portion
          described in paragraph (a) until such time as USIBWC fulfills its analysis and other
          requirements pursuant to the 1970 Treaty between the United States and Mexico.
          (Treaty to Resolve Pending Boundary Differences and Maintain the Rio Grande and
          Colorado River as the International Boundary, US – Mex, Nov. 23, 1970, TIAS
          7313.); and


                                           Page 2 of 3
                                Amended Temporary Restraining Order
    Case 7:19-cv-00403 Document 22-1 Filed on 12/18/19 in TXSD Page 3 of 3



        (c) Nothing in this order prohibits the Fisher Defendants, and any related entities from
            certain specified activities, and accordingly, such Defendants are permitted to clear
            and grub, construct the trench in which Defendants propose to construct the bollard
            wall, place rebar and conduit in the trench and seed and plant those portions of the
            bank which have been graded.

    IT IS FURTHER ORDERED:

    9. No bond is required by the United States of America pursuant to Rule 65(c) F.R.C.P.

    10. This Amended Temporary Restraining Order shall expire at ____________ a.m./p.m. on

January 3, 2020 unless extended by agreement of the parties or extended by further order of this

Court. The Court hereby sets this matter for a temporary injunction hearing on January 3, 2019 at

__________, a.m.


    IT IS SO ORDERED.

        SIGNED and issued at ______ __.m., this ____ day of ______________, 2019.




                                                      RANDY CRANE
                                                      UNITED STATES DISTRICT JUDGE

AGREED AS TO FORM AND SUBSTANCE:

s/E. Paxton Warner
Attorney in Charge for the United States of America

AGREED AS TO FORM AND SUBSTANCE EXCEPT AS TO THE FINDINGS
ENUMERATED IN PARAGRAPHS 3 THROUGH 7:

s/ Mark Courtois by permission
Attorney in Charge for the Fisher Defendants

s/ Lance Kirby by permission
Attorney in Charge for Neuhaus & Sons, LLC




                                          Page 3 of 3
                               Amended Temporary Restraining Order
